Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest an exhaust gas control apparatus, comprising: a honeycomb substrate; and an inlet cell-side catalyst layer, wherein: the honeycomb substrate includes a porous partition wall that defines a plurality of cells extending from an inlet-side end face to an outlet-side end face; the cells include an inlet cell and an outlet cell that are adjacent to each other with the partition wall between the inlet cell and the outlet cell; the inlet cell is open at an inlet-side end of the inlet cell and is sealed at an outlet-side end of the inlet cell; the outlet cell is sealed at an inlet-side end of the outlet cell and is open at an outlet-side end of the outlet cell; the inlet cell-side catalyst layer is provided on a surface on an inlet cell side of the partition wall and extends from an inlet-side end of the partition wall; and porosity of the inlet cell-side catalyst layer is 0.1% to 8% as measured in a binarized scanning electron microscope image of a section of the inlet cell-side catalyst layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOM P DUONG/Primary Examiner, Art Unit 1774